                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

RICHARD WORLEY                                                                       PLAINTIFF

V.                                                         CAUSE NO. 4:17-CV-193-SA-JMV

DEPUTY DANNY LAWRENCE, et al.                                                    DEFENDANTS

              AGREED ORDER DISMISSING DEFENDANT DONNY WILLIS

       This day this cause came on to be heard on the joint motion of the Plaintiff and Defendants

to dismiss Plaintiff’s claims against Donny Willis, Individually and in his Official Capacity as a

Deputy of the Grenada County Sheriff’s Office, as an improper party, and the Court having

considered the same, and it being made known to the Court that all parties are in agreement thereto,

finds that said Motion is well-taken.

       IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendant Donny Willis,

Individually and in his Official Capacity as a Deputy of the Grenada County Sheriff’s Office, as

an improper party are hereby dismissed with prejudice from the suit. Plaintiff’s claims against all

other Defendants shall remain.

       Dated, this the 5th day of February, 2019.

                                               /s/ Sharion Aycock
                                              UNITED STATES DISTRICT COURT JUDGE


   /s/ Katelyn Riley
Katelyn Riley, Esq.
William R. Allen, Esq.
Attorneys for Bryan Griffin


      /s/ Andrew C. Clarke
Andrew C. Clarke, Esq.
Attorney for Plaintiff
    /s/ Mary McKay Griffith
Mary McKay Griffith, Esq.
Daniel J. Griffith, Esq.
Attorneys for Deputy Danny Lawrence,
Deputy Randy Sweet, Deputy Tim
Gholston, Deputy Donny Willis, all
Individually and in Their Official Capacities
as Deputies of the Grenada County Sheriff’s
Office and Sheriff Alton Strider, Individually
and in His Official Capacity as Sheriff of the
Grenada County Sheriff’s Office, and Grenada
County, Mississippi
